Citation Nr: 1113786	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  01-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for cardiovascular disease, including residuals of a myocardial infarction and coronary artery disease. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1956 to March 1957, February 1978 to February 1980, April 1980 to August 1980, April 1983 to October 1983, and March 1985 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has a protracted procedural history with multiple remands from the Board and the United States Court of Appeals for Veterans Claims (Court).  The Board finds that it is not necessary to detail this procedural history at this time, as a remand is again required in this case.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for cardiovascular disease, to include residuals of a myocardial infarction and coronary artery disease.  Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran essentially contends that the clinical onset of his cardiovascular disease was during active service and that his cardiovascular disease was initially manifested by the respiratory symptoms noted during his military service, particularly in 1985.  Service treatment records show the Veteran was hospitalized in July 1985 for evaluation of shortness of breath, one day after having been seen in the Emergency Room (ER).  He was discharged from the ER, but was hospitalized the next day with recurring shortness of breath and wheezing.  The hospital summary states he had a history of cigarette smoking and seasonal allergic rhinitis.  The discharge diagnosis was bronchial asthma/bronchitis, exacerbated by cigarette smoking.  Post-service medical records show continued treatment for the Veteran's respiratory symptoms, with diagnoses of obstructive sleep apnea, bronchial asthma, and globus hystericus.  In December 1998, the Veteran experienced an acute myocardial infarction.  Since then, he has had multiple coronary angioplasties and stent placements, as well as coronary artery bypass grafting.  

The record contains conflicting medical opinions as to whether the clinical onset of the Veteran's cardiovascular disease, including residuals of a myocardial infarction and coronary artery disease, was during a period of his active military service.  The Board obtained an expert medical opinion in December 2008 regarding this issue; however, in a Joint Motion for Remand filed in October 2009, the parties agreed that the opinion was inadequate.  The Board thereafter sought an additional expert medical opinion in June 2010.  In light of the Veteran's contentions and the likelihood that there may be some pertinent records that may not be associated with the claims folder, however, the Board finds that this case must be remanded to associate those records.  After those records are obtained, the Board finds that another VA examination is necessary to adjudicate this claim.  See 38 C.F.R. § 3.159(c) (2010).  

In finding that further development, including another VA examination, is necessary to adjudicate this appeal, the Board acknowledges the January 2011 argument advanced by the Veteran's attorney, who cites the Court's decision in Mariano v. Principi 17 Vet. App. 305 (2003) as prohibiting further VA development of this claim.  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," Mariano, 17 Vet. App. at 312, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional private medical records pertinent to the claim, to specifically include those dated since December 2005.  The RO should also request that the Veteran identify whether he has received VA medical treatment since that time.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all VA and non-VA records referred to by the Veteran not already on file.

2.  After the record has been supplemented with any recent treatment records, the Veteran should be scheduled for an appropriate VA examination, to be conducted, if possible, by a cardiologist.  All indicated tests should be performed, and all findings should be reported in detail.  The claims folder must be made available to and reviewed by the examiner.  

The pertinent facts of this case have been succinctly summarized in the prior requests for expert medical opinions dated in December 2007 and June 2010.  While these summaries are helpful in that they provide a brief overview of the case, the examiner must not limit his or her review to those summaries.  Rather, a careful and comprehensive review of the entire record is required.  

Based the examiner's review of the record, a response to the following questions is requested.  It is imperative that each question is addressed and is supported with a rationale to avoid the claims file being returned for non-compliance/inadequate medical opinion.

a) Is it at least as likely as not that the respiratory symptoms noted during the Veteran's military service in July 1985 represented the initial onset of his cardiovascular disease that later progressed, to include a myocardial infarction in 1998 and coronary artery disease?

b) In a May 2006 opinion, the Veteran's cardiologist stated that it was as likely as not that the Veteran had cardiovascular disease as far back as 1985.  The January 2008 VA medical expert has also stated that it is very likely that the Veteran's coronary atherosclerosis was already well underway in 1985, but it was unlikely that he had a hemodynamically significant coronary stenosis at that time.  

In the current examiner's opinion, did the coronary atherosclerosis have its onset specifically between May 1985 and September 1985?  Or, was this process already underway prior to May 1985?  

If this process was already underway prior to May 1985, is it at least as likely as not that it had its onset during any of the Veteran's noted periods of active duty military service (i.e. September 1956 to March 1957, February 1978 to February 1980, April 1980 to August 1980, April 1983 to October 1983)?

c) In consideration of the October 1983 service treatment record, did the Veteran have a clinically significant coronary stenosis in 1985?  If so, did it account for any or all of the Veteran's respiratory symptoms noted in 1985?  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  In offering an opinion, the examiner is requested to comment upon the various opinions provided by Dr. Rayos, the VA opinions provided at examinations in May 2003 and May 2007; and the January 2008 and December 2010 VA medical expert opinions.  The examiner must provide appropriate rationale, with reference to pertinent evidence in the record.  

The examiner also must acknowledge and discuss the lay evidence regarding a continuity of symptoms since service.  

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

